Title: From George Washington to Major General Arthur St. Clair, 10 April 1778
From: Washington, George
To: St. Clair, Arthur

 

Dear Sir,
Valley-forge Aprl 10th 1778.

Majr Schull leaving Camp without giving me a second oppertunity of speaking to him, prevented another offer which I had in contemplation, and which I am still disposed to make him, if it can be done without carrying with it the appearance of importunity, and consequently embarrassment, if his inclination leads to a different pursuit.
The place I had in view for him was in my family—assistant Secretary—the good character given me of this Gentn, added to the favorable opinion I have imbibed of his abilities, and prudent deportment, makes this a desirable object; and I should think myself fortunate in the success of it, provided he could be brought into the Office with his own entire consent.
The pay will be Sixty dollars and four Rations a Month—his expences trifling, as he will have the use of my Table & be found forage for his Horses.
I will now, without appologizing for the freedom I take, and the consequent trouble you will receive, request the favor of you to discover, if you can, whether the offer would be agreeable to Major Schull, or not, and let me know as soon as you can—If I have reason to believe that it would be agreeable to him to come into my Family in the capacity abovementioned, I would immediately write to him on this Subject—on the other hand if I found he had the least unwillingness I should decline all thoughts of it. I am Dr Sir Yr most Obed. & Affe. Ser.

Go: Washington

